DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “mechanism” in claims 1, 2, and 18 (claim 3 limitations provide enough structure to avoid 112f interpretation); governor in claims 7-9, and 12; and actuation portion in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by My Ahaa! Project, Auto Pitch VAWM, July 27 2006, https://www.fieldlines.com/index.php?topic=139353.0  hereinafter Fieldlines.

    PNG
    media_image1.png
    672
    956
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    696
    895
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    706
    1089
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    687
    1038
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    649
    692
    media_image5.png
    Greyscale

Regarding claim 1, Fieldlines discloses:
A variable-pitch vertical axis wind turbine comprising {1st paragraph pg 1, image on pg 2}:
a hub {Annotated Figure 2 (I)} supported for rotation about a central axis {Annotated Figure 3 (II)};
a blade {Annotated Figure 3 (IX)} pivotally mounted to the hub so as to permit relative rotation between the blade and the hub {Annotated Figures 1 and 4, rotation of ”busy susan” causes (IV) to rotate blades, paragraphs 6-8 pg 1},
the blade and the hub defining a pitch angle therebetween {paragraph 7 pg 1};
a mechanism configured to produce reciprocating motion during rotation of the hub about the central axis {Annotated Figure 1 “busy susan” rotates with hub about central axis, its produces reciprocating motion based on tilt of the pitchplate/swashplate (IV), paragraphs 6-8 pg1};
and a linkage configured to transfer the reciprocating motion produced by the mechanism to the blade so as to vary the pitch angle {Annotated Figure 4 (IV)}.
Regarding claim 2, Fieldlines further discloses wherein the mechanism comprises a stator portion {Annotated Figure 4 (III), this is the stationary aspect of the “busy susan”} inclinable relative to the central axis so as to define a tilt angle therebetween {Annotated Figure 4 (III) is inclined relative to the central axis, paragraph 7 pg 1}.
Regarding claim 3, Fieldlines further discloses wherein the mechanism further comprises a rotor portion supported for rotation by and relative to the stator portion {Annotated Figure 4 (V) rotates relative to (III)}, wherein the rotor portion is configured to rotate with the blade about the central axis {Annotated Figures 1, 2, and 4, (VI) connects (V) to (I) which rotates with the blades}.
Regarding claim 4, Fieldlines further discloses wherein the stator portion is configured to receive a rotational input independent of the motion of the blade {Annotated Figure 3 (VII) rotates “lazy susan” in Annotated Figure 1; MPEP 2144.01 one of ordinary skill in the art would understand the wind vane causes the stator structure to properly align with the wind by implicit disclosure, pg 4 hanger51 post paragraph 3}.  
Regarding claim 5, Fieldlines further discloses further comprising a wind vane supported for rotation relative to the hub {Annotated Figure 3 (VII)}, the wind vane being configured produce a rotational input for the stator portion aligned with the direction of an oncoming wind {Annotated Figure 3 (VII) rotates “lazy susan” in Annotated Figure 1; MPEP 2144.01 one of ordinary skill in the art would understand the wind vane causes the stator structure to properly align with the wind by implicit disclosure, pg 4 hanger51 post paragraph 3}.
Regarding claim 6, Fieldlines further discloses wherein the wind turbine further comprises a shaft having the wind vane and the stator portion mounted thereupon {Annotated Figure 3 (VII) is mounted on (VIII), the stator portion is connect to the wind vane as described in claims 4/5 above and therefore the stator portion is mounted to shaft (VIII) as well}.
Regarding claim 13, Fieldlines further discloses wherein the blade comprises an aerofoil {image at top of pg 8}.
Regarding claim 14, Fieldlines further discloses wherein a longitudinal axis of the blade extends generally parallel to the central axis {Annotated Figure 3 (IX) has axis parallel to (II)}.
Regarding claim 15, Fieldlines further discloses wherein the hub comprises a radially extending strut {Annotated Figure 4 (IV)}, and wherein the blade is mounted to the strut such that the blade is spaced from the central axis {Annotated Figure 4 (IX) is mounted to (IV) and spaced away from central axis}.
Regarding claim 17, Fieldlines further discloses wherein the blade is one of a plurality of blades {Annotated Figure 3 (IX)} pivotally mounted to the hub and each defining pitch angle which is variable due to the action of the mechanism {Annotated Figure 1 “busy susan” rotates with hub about central axis, its produces reciprocating motion based on tilt of the pitchplate/swashplate (IV) that changes pitch angle, paragraphs 6-8 pg 1}.
Regarding claim 18, Fieldlines further discloses:
A method of operating a wind turbine having a hub supported for rotation about a central axis {1st paragraph pg 1, image on pg 2},
a blade {Annotated Figure 3 (IX)} pivotally mounted to the hub so as to permit relative rotation between the blade and the hub {Annotated Figures 1 and 4, rotation of ”busy susan” causes (IV) to rotate blades, paragraphs 6-8 pg 1},
the blade and the hub defining a pitch angle therebetween {paragraph 7 pg 1};
a mechanism configured to produce reciprocating motion during rotation of the hub about the central axis {Annotated Figure 1 “busy susan” rotates with hub about central axis, its produces reciprocating motion based on tilt of the pitchplate/swashplate (IV), paragraphs 6-8 pg 1};
and a linkage configured to transfer the reciprocating motion produced by the mechanism to the blade so as to vary the pitch angle {Annotated Figure 4 (IV)}
the method comprising varying the pitch angle from a maximum pitch angle to a minimum pitch angle during one half-rotation of the blade about the central axis {Annotated Figures 1 and 2, the mechanism works the same as applicant’s using an angled plate (V) that rotates; the minimum and maximum pitch would be when the linkage (VI) reaches the highest/lowest position which are a half-rotation offset, pg 10 of Fieldlines has diagrammed explanation}
and from a minimum pitch angle to a maximum pitch angle during the other half-rotation of the blade about the central axis {the description of the preceding limitation above applies to this limitation as well}.
Regarding claim 19, Fieldlines further discloses: wherein the method further comprises adjusting the rotational position of the maximum and minimum pitch angles relative to the central axis in response to a wind direction {Annotated Figure 3 (VII) rotates the “lazy susan” of Annotated Figure 1, which moves the highest and lowest points of the “busy susan” which define the locations of the maximum and minimum pitch angles; MPEP 2144.01 one of ordinary skill in the art would understand the wind vane causes the stator structure to properly align with the wind by implicit disclosure, pg 4 hanger51 post paragraph 3}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldlines in view of Longmire et al. (U.S Pre-Grant Publication 20140147274) hereinafter Longmire.
Regarding claim 7, Fieldlines discloses the wind turbine of claim 2 and on page 8 a “Next Model Variable Plate Angle” where a sliding sleeve and a link rod adjust the tilt angle of the stator plate.  
Fieldlines is silent regarding a governor configured to adjust the tilt angle of the stator portion.
Longmire pertains to a vertical axis wind turbine that oscillates the pitch of the blades during the rotation around the central axis.  Longmire teaches a governor {Figure 4A/B (114)} that uses a sliding sleeve/lower hub (Figure 4A/B (118)} to adjust the how much the pitch of the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have applied the governor system of Longmire to the “Next Model Variable Plate Angle” configuration of Fieldlines by utilizing the centrifugal lift assembly (114) of Longmire which moves (118) to analogously move the “slide sleeve” of Fieldlines.  When this modification is applied by one of ordinary skill in the art, the governor would work analogously to Longmire by reducing the amount of pitch change as the speed of the blades increases {Longmire {0044]}.  One of ordinary skill in the art would be motivated to make the modification to have a mechanism/governor to prevent over-speed {Longmire [0002], [0044]}.       
The combination of Fieldlines and Longmire teaches a governor {Longmire Figure 4A/B (114)} configured to adjust the tilt angle of the stator portion {Fieldlines pg 8, as “slide sleeve” moves, which is analogous to the (118) of Longmire, the “link rod” adjusts the tilt angle of the stator portion of the “slant plate”}.
Regarding claim 8, the combination of Fieldlines and Longmire teaches wherein the governor {Longmire Figures 4A/B (114)} comprises an actuation portion configured to produce linear movement in response to radial movement of a flyweight relative to the central axis {Longmire Figures 4A/B (118) moves linearly based on radial movement of flyweights (116)}.
Regarding claim 9, the combination of Fieldlines and Longmire teaches wherein the governor further comprises a biasing member configured to bias the flyweight to a radially innermost position {Longmire Figure 1, the weight of (116) acts to keep the flyweight in a radially innermost position; therefore, the flyweight itself acts as the biasing member}.
Regarding claim 10, the combination of Fieldlines and Longmire further teaches wherein the radially innermost position of the flyweight corresponds to a maximum tilt angle of the stator portion {Longmire, Figures 4A/B when the lever (120) and flyweight (116) are at the radially 
Regarding claim 11, the combination of Fieldlines and Longmire further teaches wherein radial movement of the flyweight away from the central axis causes the tilt angle of the stator portion to decrease {Longmire Figure 4B as (116) moves away (118) moves upward causing movement of the “link rod” and consequently the tilt angle of Fieldlines to decrease in magnitude, Longmire [0043-44]}.
Regarding claim 12, the combination of Fieldlines and Longmire further teaches wherein the governor comprises two flyweights disposed opposite one another either side of the central axis {Longmire Figure 1 (116) has two opposite instances}.
Regarding claim 20, the combination of Fieldlines and Longmire further teaches wherein the method further comprises adjusting the amplitude of the variation in pitch angle in response to the speed of rotation of the hub {The decrease in tilt angle based on Fieldlines as described in rejections above means amplitude of pitch angle variation decreases as hub rotation increases; Longmire [0044]}.
Regarding claim 16, Fieldlines discloses the wind turbine of claim 1, but is silent regarding further comprises a generator connected configured to convert rotational energy of the hub into electrical power.
Longmire pertains to a vertical axis wind turbine that oscillates the pitch of the blades during the rotation around the central axis.  Longmire teaches comprises a generator connected configured to convert rotational energy of the hub into electrical power {[0045]}.  Since Fieldlines is silent about how to use the rotational energy captured by the turbine, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have connected the wind turbine of Fieldlines to a generator to convert the rotational energy of the hub into electrical power as taught by Longmire.  One of ordinary skill in the art would be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747